FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TONY JACKIE HERNANDEZ,                           No. 08-17295

               Petitioner - Appellant,           D.C. No. 2:06-cv-01106-JKS

  v.
                                                 MEMORANDUM *
GEORGE A. NEOTTI, Warden, et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    James K. Singleton, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       California state prisoner Tony Jackie Hernandez appeals from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hernandez contends that his trial counsel provided him with ineffective

assistance by (1) failing to cite to and argue for the applicability of a section of the

California Vehicle Code, and (2) failing to question the arresting officers

concerning their observations as to the number of times Hernandez’s stoplamp

flickered. We conclude that the state court’s rejection of his ineffective assistance

of counsel claims was not contrary to, or an unreasonable application of, clearly

established United States Supreme Court precedent. See 28 U.S.C. § 2254(d)(1);

Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

      We construe Hernandez’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir.

R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                            2                                     08-17295